Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      23-SEP-2022
                                                      12:02 PM
                                                      Dkt. 3 OGAC




                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


    DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR MORGAN
            STANLEY ABS CAPITAL 1 INC. TRUST 2006-NC4,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                          BLAINE T. YATA,
                  Petitioner/Defendant-Appellant,

                                 and

      BROOKE J.C. RIOPTA; AMBER M. RIOPTA; CASIE A. RIOPTA,
      and COUNTY OF KAUAI WASTEWATER MANAGEMENT, Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 5CC141000185)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on August 10, 2022, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaii, September 23, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2